Exhibit 10.18

 

OYSTER POINT MARINA PLAZA

 

Seventh Amendment to Office Lease

 

THIS SEVENTH AMENDMENT TO OFFICE LEASE (the “Seventh Amendment”) is made and
entered into as of October 1, 2004, by and between KASHIWA FUDOSAN AMERICA,
INC., a California corporation (“Landlord”) and TITAN PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”).

 

Recitals

 

A.                          Landlord and Tenant have heretofore entered into
that certain lease dated February 14, 1996 (the “Lease”) for premises originally
described as Suite 505 (the “Premises”), initially containing approximately
3,866 rentable square feet of space in the building located at 400 Oyster Point
Boulevard, South San Francisco, California (the “Building”), which forms part of
the office building complex commonly known as Oyster Point Marina Plaza (the
“Complex”).

 

B.                            The Lease has heretofore been amended by the
following instruments (collectively the “Addenda”):

 

(I)                  FIRST AMENDMENT TO LEASE DATED AS OF MARCH 25, 1997;

 

(II)               SECOND AMENDMENT TO LEASE DATED AS OF MAY 22, 1998;

 

(III)            THIRD AMENDMENT TO LEASE DATED AS OF NOVEMBER 11, 2000;

 

(IV)           FOURTH AMENDMENT TO LEASE DATED AS OF APRIL 9, 2001;

 

(V)              FIFTH AMENDMENT TO LEASE DATED AS OF DECEMBER 5, 2001; AND

 

(vi)           Sixth Amendment to Lease dated as of August 1, 2002.

 

C.                            The parties mutually desire to amend the terms of
the Lease to extend its Term, expand the Premises, and in certain other
respects, all on and subject to the terms and conditions hereof.

 

Agreement

 

Now, therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 


1                      EFFECT OF AMENDMENT.  LANDLORD AND TENANT AGREE THAT,
NOTWITHSTANDING ANYTHING CONTAINED IN THE LEASE TO THE CONTRARY, THE PROVISIONS
SET FORTH BELOW WILL BE DEEMED TO BE PART OF THE LEASE AND SHALL SUPERSEDE, TO
THE EXTENT THEY DIFFER, ANY CONTRARY PROVISIONS IN THE LEASE.  TERMS DEFINED IN
THE LEASE SHALL HAVE THE SAME MEANINGS IN THIS SEVENTH AMENDMENT, UNLESS A
DIFFERENT DEFINITION IS SET FORTH IN THIS SEVENTH AMENDMENT.  THE TERM LEASE AS
USED HEREIN SHALL BE DEEMED TO INCLUDE THE ADDENDA, EACH OF WHICH MAY ALSO BE
REFERRED TO SEPARATELY HEREIN.


 


2                      EFFECTIVE DATE.  THE AMENDMENTS AND CHANGES SPECIFIED IN
THIS SEVENTH AMENDMENT SHALL BECOME EFFECTIVE ON JULY 1, 2005 (THE “EFFECTIVE
DATE”).  NOTWITHSTANDING THE FOREGOING, THIS SEVENTH AMENDMENT SHALL CONSTITUTE
THE FULLY-BINDING AGREEMENT AND CONTRACT OF THE PARTIES FROM AND AFTER THE DATE
OF THE PARTIES’ EXECUTION AND DELIVERY OF THIS SEVENTH AMENDMENT TO EACH OTHER.

 

Oyster Point Marina Plaza Seventh Amendment to Office Lease

Kashiwa Fudosan America, Inc. :: Titan Pharmaceuticals, Inc.

 

1

--------------------------------------------------------------------------------


 


3                      SUMMARY TABLE.  THE TABLE SET FORTH IN ¶ 3 OF SIXTH
AMENDMENT IS HEREBY SUPERSEDED AND REPLACED IN ITS ENTIRETY BY THE FOLLOWING
TABLE, WHICH SHALL CONSTITUTE THE TABLE UNDER § 1.2 OF THE LEASE FOR ALL
PURPOSES FROM AND AFTER THE EFFECTIVE DATE OF THIS SEVENTH AMENDMENT:

 

Periods

 

Suite
No.

 

RSF

 

USF

 

Monthly
Base Rent

 

Tenant’s Share
Bldg

 

Tenant’s
Share
Complex

 

Base
Year

 

July 1, 2005 through June 30, 2006

 

505

 

18,774

 

16,325

 

$

47,873.70

 

8.100

%

4.042

%

2005

 

504

 

3,821

 

3,323

 

$

9,743.55

 

1.649

%

0.823

%

July 1, 2006 through June 30, 2007

 

505

 

18,774

 

16,325

 

$

38,111.22

 

8.100

%

4.042

%

2005

 

504

 

3,821

 

3,323

 

$

7,756.63

 

1.649

%

0.823

%

July 1, 2007 through June 30, 2008

 

505

 

18,774

 

16,325

 

$

39,049.92

 

8.100

%

4.042

%

2005

 

504

 

3,821

 

3,323

 

$

7,947.68

 

1.649

%

0.823

%

July 1, 2008 through June 30, 2009

 

505

 

18,774

 

16,325

 

$

39,988.62

 

8.100

%

4.042

%

2005

 

504

 

3,821

 

3,323

 

$

8,138.73

 

1.649

%

0.823

%

July 1, 2009 through June 30, 2010

 

505

 

18,774

 

16,325

 

$

40,927.32

 

8.100

%

4.042

%

2005

 

504

 

3,821

 

3,323

 

$

8,329.78

 

1.649

%

0.823

%

 

In the event of any conflict between the terms contained in the Table and the
terms contained in subsequent paragraphs of this Seventh Amendment, the terms of
the Table shall control, except as may be expressly varied in any subsequent
paragraph of this Seventh Amendment.

 


4                      EXTENSION OF LEASE TERM.  THE TERM OF THE LEASE SPECIFIED
IN § 1.4 OF THE LEASE, AS HERETOFORE MODIFIED IN THE ADDENDA, IS HEREBY EXTENDED
FOR AN ADDITIONAL PERIOD OF THREE (3) YEARS (THE “EXTENSION TERM”) COMMENCING ON
JULY 1, 2007 (THE “EXTENSION TERM COMMENCEMENT DATE”), AND THE EXPIRATION DATE
OF THE LEASE IS HEREBY AMENDED ACCORDINGLY TO JUNE 30, 2010 AS SHOWN IN THE
TABLE.


 


5                      EXTENSION TERM BASE RENT.  THE BASE RENT FOR THE PREMISES
SPECIFIED IN § 1.5 OF THE LEASE, AS HERETOFORE MODIFIED IN THE ADDENDA, SHALL BE
THE AMOUNTS SPECIFIED AS MONTHLY BASE RENT IN THE TABLE ABOVE FOR THE VARIOUS
PERIODS AND SPACES SET FORTH IN THE TABLE FROM AND AFTER THE EFFECTIVE DATE.


 


6                      BASE YEAR.  AS SPECIFIED IN THE TABLE ABOVE, THE BASE
YEAR FOR THE PURPOSES CALCULATING TENANT’S SHARE OF INCREASED OPERATING EXPENSES
AND INCREASED TAXES UNDER ARTICLE 4 OF THE LEASE SHALL BE CALENDAR YEAR 2005
FROM AND AFTER THE EFFECTIVE DATE.


 


7                      CONDITION OF PREMISES.  TENANT SHALL ACCEPT THE PREMISES,
ANY EXISTING IMPROVEMENTS IN THE PREMISES, AND THE SYSTEMS AND EQUIPMENT SERVING
THE SAME IN AN “AS IS” CONDITION ON THE EXTENSION TERM COMMENCEMENT DATE, AND
LANDLORD SHALL HAVE NO OBLIGATION TO IMPROVE, ALTER, REMODEL, OR OTHERWISE
MODIFY THE PREMISES IN CONNECTION WITH TENANT’S CONTINUED OCCUPANCY OF THE
PREMISES FROM AND AFTER THE EFFECTIVE DATE.


 


7.1       LANDLORD’S IMPROVEMENT ALLOWANCE.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN ¶ 7 ABOVE, LANDLORD AGREES TO PROVIDE A TENANT IMPROVEMENT ALLOWANCE
IN THE AMOUNT OF FORTY THOUSAND DOLLARS ($40,000.00) (THE “IMPROVEMENT
ALLOWANCE”) TO BE USED FOR IMPROVEMENTS (INCLUDING PREPARATION OF ANY AND ALL
DESIGN DOCUMENTS OR “AS-BUILT” DRAWINGS FOR EXISTING OR FUTURE IMPROVEMENTS)
THAT TENANT MAY ELECT TO MAKE IN THE PREMISES AFTER THE EFFECTIVE DATE HEREOF. 
ANY AND ALL SUCH IMPROVEMENTS THAT TENANT MAY ELECT TO MAKE SHALL BE SUBJECT TO
THE TERMS AND PROVISIONS OF ARTICLE 9 OF THE LEASE, INCLUDING LANDLORD’S
OBLIGATION UNDER § 9.2.1 TO PROVIDE AS-BUILT DRAWINGS TO TENANT; PROVIDED, THAT,
FROM AND AFTER JULY 1, 2004, LANDLORD AGREES TO REDUCE THE AMOUNT OF THE
ADMINISTRATIVE FEE STATED IN THE FIFTH (5TH ) LINE OF § 9.5 OF THE LEASE FROM
FIFTEEN PERCENT (15%) TO EIGHT PERCENT (8%) IN CONNECTION WITH TENANT’S

 

2

--------------------------------------------------------------------------------


 


UTILIZATION OF THE IMPROVEMENT ALLOWANCE FOR THE CONSTRUCTION AND INSTALLATION
OF IMPROVEMENTS IN THE PREMISES.  LANDLORD AGREES THAT THE IMPROVEMENT ALLOWANCE
SHALL BE AVAILABLE FOR TENANT’S USE DURING THE ENTIRE EXTENSION TERM, PROVIDED
THAT ALL WORK OF CONSTRUCTION AND INSTALLATION ASSOCIATED WITH TENANT’S DRAW
UPON THE IMPROVEMENT ALLOWANCE SHALL BE REASONABLY CALCULATED TO BE COMPLETED
PRIOR TO THE EXPIRATION DATE AS HEREIN AMENDED.  LANDLORD SHALL OWN ANY
“AS-BUILT” PLANS FOR ANY EXISTING OR FUTURE IMPROVEMENTS.


 


8                      PROPERTY. SUBSECTION 1.6.4 OF THE LEASE IS HEREBY AMENDED
BY THE ADDITION OF THE FOLLOWING SENTENCE AT THE END OF THE PARAGRAPH:


 

If Landlord enters the Premises to exercise any of the foregoing rights,
Landlord shall provide reasonable advance written or oral notice (and in no
event less than twenty-four (24) hours’ notice) to Tenant’s on-site manager or
appropriate person (except in emergencies)  Landlord agrees to schedule repair
activities hereunder and maintenance activities under § 25.3 below that might
cause interruption or inconvenience to Tenant outside of the Business hours
specified in § 8.1.1 to the extent reasonably possible without requiring
Landlord to expend additional time or incur additional expense that could
otherwise be avoided.

 


9                      OPTION TO RENEW.  TENANT’S EXTENSION OPTION SPECIFIED IN
§ 1.7 OF THE LEASE SHALL APPLY TO THE PERIOD FOLLOWING THE EXPIRATION DATE OF
THE LEASE AS AMENDED IN ¶ 4 ABOVE.


 


10               HVAC.  SUBSECTION 8.1(C)  IS HEREBY AMENDED BY THE ADDITION OF
THE FOLLOWING SENTENCE AT THE END OF THE PARAGRAPH:


 

The parties agree that, in order to maintain the comfortable temperature range
to be maintained hereunder during Business Hours, Landlord shall endeavor to
maintain the temperature within the Premises during Business Hours in conformity
with the industry-standard 1995 ASHRAE Standards, provided that deviation from
such standards shall not form the basis for any liability hereunder.

 


11               INTERRUPTION OF SERVICES.  SUBSECTION 8.7 OF THE LEASE IS
HEREBY AMENDED BY MODIFYING THE LAST SENTENCE AS FOLLOWS:


 

Landlord shall use commercially reasonable efforts to minimize disruption to
Tenant during any foreseeable interruption of services and shall take
appropriate action to correct any such interruption as soon as reasonably
possible after receipt of Tenant’s written notice thereof.

 


12               LANDLORD’S RIGHT TO MAINTAIN.  SUBSECTION 25.4 OF THE LEASE IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

In connection with entering the Premises to exercise any of the foregoing
rights, Landlord shall: (a) provide reasonable advance written or oral notice
(and in no event less than one (1) business day’s notice) to Tenant’s on site
manager or other appropriate person (except in emergencies), and (b) take
reasonable steps to avoid any unreasonable interference with Tenant’s business. 
Landlord and its service providers shall schedule repair and maintenance work
outside of normal Business Hours whenever reasonably possible without requiring
Landlord to expend additional time or incur additional expense that could
otherwise be avoided.  Repair work that is required to repair broken parts or
system malfunctions shall be considered emergency situations.

 


13               NO DISCLOSURE.  TENANT AGREES THAT IT SHALL NOT DISCLOSE ANY OF
THE MATTERS SET FORTH IN THIS SEVENTH AMENDMENT OR DISSEMINATE OR DISTRIBUTE ANY
INFORMATION CONCERNING THE TERMS, DETAILS, OR CONDITIONS HEREOF TO ANY PERSON,
FIRM, OR ENTITY WITHOUT OBTAINING THE EXPRESS WRITTEN APPROVAL OF LANDLORD.

 

3

--------------------------------------------------------------------------------


 


14               NO OFFER.  SUBMISSION OF THIS SEVENTH AMENDMENT IS NOT AN OFFER
TO ENTER INTO THE SAME BUT A SOLICITATION FOR SUCH AN OFFER BY TENANT.  TENANT
AGREES THAT ITS EXECUTION OF THIS SEVENTH AMENDMENT CONSTITUTES A FIRM OFFER TO
ENTER THE SAME WHICH MAY NOT BE WITHDRAWN FOR A PERIOD OF THIRTY (30) WORKING
DAYS AFTER DELIVERY TO LANDLORD.  LANDLORD SHALL NOT BE BOUND BY THIS SEVENTH
AMENDMENT UNTIL LANDLORD HAS EXECUTED AND DELIVERED THE SAME TO TENANT.  THIS
SEVENTH AMENDMENT SHALL NOT BE RELIED UPON BY ANY OTHER PARTY, INDIVIDUAL,
CORPORATION, PARTNERSHIP, OR OTHER ENTITY AS A BASIS FOR TERMINATING ITS LEASE
WITH LANDLORD.


 


15               DEFINED TERMS.  TERMS USED HEREIN THAT ARE DEFINED IN THE LEASE
SHALL HAVE THE MEANINGS THEREIN DEFINED, UNLESS A DIFFERENT DEFINITION IS SET
FORTH IN THIS SEVENTH AMENDMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
PROVISIONS OF THE LEASE, AND THIS SEVENTH AMENDMENT, THE TERMS OF THIS SEVENTH
AMENDMENT SHALL PREVAIL.


 


16               SURVIVAL.  WARRANTIES, REPRESENTATIONS, AGREEMENTS, AND
OBLIGATIONS CONTAINED IN THIS SEVENTH AMENDMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS SEVENTH AMENDMENT AND SHALL SURVIVE ANY AND ALL PERFORMANCES IN
ACCORDANCE WITH THIS SEVENTH AMENDMENT.


 


17               COUNTERPARTS.  THIS SEVENTH AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, WHICH EACH SEVERALLY AND ALL TOGETHER SHALL CONSTITUTE
ONE AND THE SAME SEVENTH AMENDMENT.


 


18               ATTORNEYS’ FEES.  IF ANY PARTY OBTAINS A JUDGEMENT AGAINST ANY
OTHER PARTY OR PARTIES BY REASON OF BREACH OF THIS SEVENTH AMENDMENT, REASONABLE
ATTORNEYS’ FEES AND COSTS AS FIXED BY THE COURT SHALL BE INCLUDED IN SUCH
JUDGEMENT AGAINST THE LOSING PARTY OR PARTIES.


 


19               SUCCESSORS.  THIS SEVENTH AMENDMENT AND THE TERMS AND
PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE HEIRS,
SUCCESSORS, AND ASSIGNS OF THE PARTIES.


 


20               AUTHORITY.  EACH OF THE INDIVIDUALS EXECUTING THIS SEVENTH
AMENDMENT REPRESENTS AND WARRANTS THAT HE OR SHE IS AUTHORIZED TO EXECUTE THIS
SEVENTH AMENDMENT ON BEHALF OF THE PARTY FOR WHOM HE OR SHE IS EXECUTING THIS
SEVENTH AMENDMENT AND THAT BY HIS OR HER SIGNATURE SUCH PARTY IS LEGALLY BOUND
BY THE TERMS, COVENANTS, AND CONDITIONS OF THIS SEVENTH AMENDMENT.


 


21               GOVERNING LAW.  THIS SEVENTH AMENDMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


22               CONTINUING VALIDITY OF LEASE.  EXCEPT AS EXPRESSLY MODIFIED
HEREIN, THE LEASE REMAINS IN FULL FORCE AND EFFECT.


 


23               CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS
OF THIS SEVENTH AMENDMENT AND THOSE OF THE LEASE OR OF THE ADDENDA, THE TERMS
AND CONDITIONS OF THIS SEVENTH AMENDMENT SHALL CONTROL.


 


24               WHOLE AGREEMENT.  THE MUTUAL OBLIGATIONS OF THE PARTIES AS
PROVIDED HEREIN ARE THE SOLE CONSIDERATION FOR THIS SEVENTH AMENDMENT, AND NO
REPRESENTATIONS, PROMISES, OR INDUCEMENTS HAVE BEEN MADE BY THE PARTIES OTHER
THAN AS APPEAR IN THIS SEVENTH AMENDMENT, WHICH SUPERSEDES ANY PREVIOUS
NEGOTIATIONS.  THERE HAVE BEEN NO REPRESENTATIONS MADE BY THE LANDLORD OR
UNDERSTANDINGS MADE BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH IN THIS
SEVENTH AMENDMENT.  THIS SEVENTH AMENDMENT MAY NOT BE AMENDED EXCEPT IN WRITING
SIGNED BY ALL THE PARTIES.

 

4

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Seventh Amendment as of the
date first above written.

 

 

Landlord:

KASHIWA FUDOSAN AMERICA, INC., a California corporation

 

 

 

 

By:

/s/ Haru Takehana

 

 

 

   Haru Takehana, Director

 

 

 

 

 

 

Tenant:

TITAN PHARMACEUTICALS, INC., a Delaware corporation

 

 

 

 

By:

/s/ Louis R. Bucalo

 

 

 

  Louis R. Bucalo

 

 

[name typed]

 

 

 

 

 

 

Its:

  Chairman, President & CEO

 

 

5

--------------------------------------------------------------------------------